In the

    United States Court of Appeals
                    For the Seventh Circuit
Nos. 10‐3842 & 11‐1757

DEBORAH O. COONEY,
                                                             Plaintiff‐Appellant, 
                                                                 Cross‐Appellee,

                                         v.


RHONDA CASADY, et al.,
                                                                 Defendants‐Appellees, 
                                                                         Cross‐Appellants.

        Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
           No. 1:09‐cv‐01920 — Elaine E. Bucklo, Judge. 


  ARGUED SEPTEMBER 18, 2012 — DECIDED AUGUST 19, 2013


   Before FLAUM, SYKES, and TINDER, Circuit Judges.

    TINDER, Circuit Judge. This case arises out  of  Deborah O.
Cooney’s administrative appeal of the Illinois Department of
Children  and  Family  Services’  (DCFS)  indicated  finding
against her of mental injury and substantial risk of harm to her
children.  Cooney  claims  that  Rhonda  Casady  and  Andrew
2                                         Nos. 10‐3842 & 11‐1797

Sosnowski,  counsel  for  DCFS  in  that  administrative  appeal,
conspired with Lesley Magnabosco who was hired by DCFS to
transcribe the administrative appeal hearing to deprive Cooney
of her due process rights by altering the transcripts of those
proceedings.  Cooney  appeals  the  district  court’s  grant  of
summary  judgment  to  the  defendants,  and  the  defendants
appeal the denial of their petition for attorneys’ fees and costs
under 42 U.S.C. § 1988 and Federal Rule of Civil Procedure 11.
They  also  seek  an  award  of  their  costs  and  attorneys’  fees
under Federal Rule of Appellate Procedure 38. We affirm the
district  court’s  judgments  and  order  Cooney  to  show  cause
why an award under Rule 38 should not be entered against
her.  
I.     BACKGROUND
    Cooney divorced her husband and obtained sole custody of
their  two  minor  sons.  A  few  years  later,  the  ex‐husband
petitioned for change of custody in Illinois state court. A court‐
appointed expert diagnosed Cooney as having “Munchausen
[Syndrome] by Proxy,” “in which ‘an individual produces or
feigns  physical  or  emotional  symptoms  in  another  person
under his or her care. Usually the victim is a young child, and
the person producing the symptoms may be the child’s parent
or caretaker, most often the mother.’” Cooney v. Rossiter, 583
F.3d 967, 969 (7th Cir. 2009) (citations omitted), cert. denied, 130
S. Ct. 3322 (2010). A therapist hired by the ex‐husband for the
children  reported  to  DCFS  that  Cooney  was  abusing  the
children;  as  a  result,  DCFS  commenced  an  administrative
Nos. 10‐3842 & 11‐1797                                                       3

proceeding  against  Cooney.  After  an  investigation,  DCFS
entered an indicated finding of mental injury against her. 1  
    Cooney  filed  an  administrative  appeal  of  the  indicated
finding.  Casady  and  Sosnowski  represented  DCFS  in  the
appeal, which was heard by Administrative Law Judge Daniel
Baechle. The ALJ recorded the proceedings on microcassettes
(and he was the only one who operated the recorder, changed
the  tapes,  and  maintained  the  tapes).  Cooney,  however,
retained a private court‐reporting company to transcribe the
hearing  as  it  occurred,  creating  the  “Fishman  transcripts.”
DCFS denied Cooney’s appeal based on the ALJ’s findings and
recommendations, and Cooney filed a complaint for adminis‐
trative review in the state circuit court.  
    Once  the  petition  for  administrative  review  was  filed,
Magnabosco  began  transcribing  the  administrative‐appeal
recordings.  The  parties  agree  that  Magnabosco  was  not  a
certified  shorthand  reporter.  Cf.  Cooney  v.  Magnabosco,  943
N.E.2d 290, 296 (Ill. App. Ct. 2011) (rejecting Cooney’s conten‐
tion “that anyone who uses shorthand to report a proceeding
in this state is automatically practicing as a ‘certified shorthand
reporter’  or  holding  herself  out  as  such”),  appeal  denied.
Magnabosco  was  an  independent  contractor  for  Benedia
Certified Court Reporting, which had a contract with DCFS to


1   “[U]pon receipt of a report of abuse … DCFS must determine whether
the report is ‘indicated,’ ‘unfounded,’ or ‘undetermined.’” Cooney v. Casady,
652 F. Supp. 2d 948, 950 n.1 (N.D. Ill. 2009) (quoting 325 ILCS 5/7.12). A
person “subject to an indicated finding has the right to a hearing to appeal
the  finding  and  to  request  expungement  of  …  her  name  from  the  State
Central Register.” Id. (citing 325 ILCS 5/7.16).
4                                            Nos. 10‐3842 & 11‐1797

provide official transcripts of the tape‐recorded administrative
hearings. She transcribed the proceedings by listening to the
recordings on the microcassettes. She was the only person who
transcribed Cooney’s DCFS administrative proceedings (but
there is no evidence that Casady or Sosnowski knew this). 
    In early May 2007, Magnabosco completed transcripts from
September 2006 proceedings; DCFS representatives had access
to  them  on  that  same  date  (and  could  have  known  that
Magnabosco  had  transcribed  them).  Cooney  does  not  claim
that these transcripts were “altered,” however. (Cooney uses
the  term  “alter”  in  sort  of  a  special  way,  as  we  will  explain
below,  and  we  use  it  as  she  does.)  Thereafter,  Magnabosco
prepared transcripts for the proceedings held on October 25,
26, and 27, 2006, January 30, 2007, and February 13, 2007. These
are the transcripts that were allegedly “altered.” When Cooney
reviewed them, she compared them with the Fishman tran‐
scripts and found discrepancies, which form the basis of her
complaint  here.  Because  of  these  discrepancies,  the  parties
agreed  to  have  the  Fishman  transcripts,  rather  than
Magnabosco’s transcripts, serve as the official transcripts of the
administrative hearings. Four other prehearing conferences in
the  administrative  appeal  had  not  been  transcribed  by
Fishman; the audiotapes from those proceedings were sent to
DiGiovanni  Court  Reporters  for  transcription.  Apparently,
these DiGiovanni transcriptions also contained discrepancies
when compared to Magnabosco’s transcriptions.
    Cooney filed a two‐count complaint against the defendants.
Count I alleged that they conspired to deprive her of her due
process rights in violation of 42 U.S.C. § 1983. Count II alleged
a state‐law claim for intentional infliction of emotional distress.
Nos. 10‐3842 & 11‐1797                                             5

With respect to her § 1983 claim, her theory is that the DCFS
transcripts  were  “altered”  by  Magnabosco  at  Casady’s  and
Sosnowski’s direction, and that this caused extensive delay and
expense on Cooney’s part to convince the circuit court to use
the Fishman transcripts as the official record. 
    The district court denied the defendants’ motions to dismiss
the complaint, concluding that the complaint stated a § 1983
claim  and  a  claim  for  intentional  infliction  of  emotional
distress. Cooney v. Casady, 652 F. Supp. 2d 948, 958–59 (N.D. Ill.
2009). The court held that Cooney was not required to plead a
meeting of the minds and was required only to indicate “the
parties,  general  purpose,  and  approximate  date,  so  that  the
defendant has notice of what he is charged with.” Id. at 957
(quotation and citation omitted). The court also concluded that
Cooney  alleged  a  sufficient  constitutional  injury,  namely,  a
violation of her right to procedural due process by undermin‐
ing her right to a fair hearing and delaying her ability to obtain
a  meaningful  remedy  in  state  court.  Id.  However,  the  court
stated: “Let there be no mistake: plaintiff’s conspiracy allega‐
tions have a distinctly paranoid gestalt, and it is unlikely that
her claims have merit.” Id. at 958. The defendants’ motion for
reconsideration was denied. Cooney v. Casady, 680 F. Supp. 2d
942, 943 (N.D. Ill. 2010).  
    Following discovery, the district court granted the defen‐
dants summary judgment on the § 1983 conspiracy claim and
the claim for intentional infliction of emotional distress. Cooney
v.  Casady,  746  F.  Supp.  2d  973  (N.D.  Ill.  2010).  The  court
reasoned:
6                                           Nos. 10‐3842 & 11‐1797

       [P]laintiff has put forward no direct or sufficient
       circumstantial evidence of a conspiracy [among
       defendants].  Defendants  have  put  forward
       undisputed  evidence  that  neither  Casady  nor
       Sosnowski ever met Magnabosco, ever spoke to
       Magnabosco, or had any kind of communication
       with  her  whatsoever.  Plaintiff’s  assertions  that
       Casady  and  Sosnowski  could  have  known
       Magnabosco’s identity and contacted her is not
       supported by any evidence that they did so.
Id. at 975. The court rejected Cooney’s claim that a jury should
determine whether the discrepancies between the Fishman and
Magnabosco  transcripts  evidenced  a  conspiracy  among  the
defendants, explaining: 
       Taking  all  these  discrepancies  together  (and  I
       have reviewed all of those listed in Exhibit 3 in
       detail), I cannot conclude that these discrepan‐
       cies  are  sufficient  to  prove  a  conspiracy,  espe‐
       cially given the circumstances under which the
       Magnabosco  transcripts  were  created  (via
       microcassette  tapes)  and,  most  importantly,
       when there is no evidence that the three defen‐
       dants  ever  met  or  communicated  with  each
       other. Based on this evidence, no reasonable jury
       could  conclude  that  the  defendants  conspired
       together to alter the official transcript. 
Id.  at  976–77.  Because  the  claim  for  intentional  infliction  of
emotional distress was based on the same underlying conduct,
the  court  concluded  that  summary  judgment  for  the  defen‐
Nos. 10‐3842 & 11‐1797                                            7

dants  was  proper  because  Cooney  had  “no  proof  of  any
conduct by defendants that was ‘extreme and outrageous.’” Id.
at 977–78 (citation omitted).
    The  district  court  denied  the  defendants’  subsequent
motion for attorneys’ fees under 42 U.S.C. § 1988 and for fees
and costs under Rule 11. Orlando‐Cooney v. Casady, No. 09‐C‐
1920, 2011 WL 995817 (N.D. Ill. Mar. 21, 2011). In addressing 
§  1988, the court noted that it “was an extremely close call”
and concluded that Cooney’s complaint, though meritless, was
not frivolous because she had engaged “in some, albeit limited,
investigation into this matter by engaging in a word‐for‐word
comparison of the two transcripts.” Id. at *2. The court rejected
the defendants’ contention that, even if Cooney’s claim was not
frivolous at the outset, it became frivolous when she failed to
dismiss  once  discovery  was  completed.  Finally,  the  court
declined  to  award  Rule  11  sanctions  because  none  of  the
additional  ten  lawsuits  Cooney  had  filed  had  been  deemed
frivolous and because the defendants had failed to provide any
evidence (except their own say‐so) that she filed suit to harass
and harm them. Id.
II.    DISCUSSION
    We review the grant of summary judgment de novo and
give Cooney, the nonmoving party, “the benefit of all reason‐
able inferences that could be drawn from the record.” Citizens
Health Corp. v. Sebelius, No. 12‐3924, 2013 WL 3957578, at *3
(7th Cir. Aug. 2, 2013). “Summary judgment is appropriate if
there  are  no  genuine  issues  of  material  fact  such  that  the
moving parties are entitled to judgment as a matter of law.” Id.
We review the denial of attorneys’ fees under § 1988 and the
8                                           Nos. 10‐3842 & 11‐1797

denial of sanctions under Rule 11 for an abuse of discretion.
Matrix  IV,  Inc.  v.  Am.  Nat’l  Bank  &  Trust  Co.,  649  F.3d  539,
552  (7th Cir. 2011).  “An  abuse of discretion  exists  where no
reasonable person could take the view espoused by the district
court.” Leffler v. Meer, 60 F.3d 369, 372 (7th Cir. 1995).
       A. The  District  Court  Properly  Granted  Summary
           Judgment
     “[T]o establish § 1983 liability through a conspiracy theory,
‘a  plaintiff  must  demonstrate  that:  (1)  a  state  official  and  a
private individual(s) reached an understanding to deprive the
plaintiff of his constitutional rights, and (2) those individual(s)
were willful participant[s] in joint activity with the State or its
agents.’”  Lewis  v.  Mills,  677  F.3d  324,  333  (7th  Cir.  2012)
(quoting Reynolds v. Jamison, 488 F.3d 756, 764 (7th Cir. 2007);
see  also  Whitlock  v.  Brueggemann,  682  F.3d  567,  577  (7th  Cir.
2012) (“There must be evidence of a concerted effort between
a state actor and [a private] individual.” (quotation and citation
omitted)), cert. denied sub nom. McFatridge v. Whitlock, 133 S. Ct.
981 (U.S. Jan. 22, 2013).

    The district court granted the defendants summary judg‐
ment on the ground that there was no evidence from which a
reasonable  jury  could  find  a  conspiracy  among  Casady,
Sosnowski,  and  Magnabosco.  Cooney  argues  that  she  pre‐
sented sufficient circumstantial evidence creating a question of
fact as to whether the defendants engaged in a conspiracy. She
claims that the evidence, when viewed in her favor, “clearly
raises the possibility that a jury can reasonably infer from the
circumstances that: (a) the transcripts of [her] DCFS adminis‐
trative  hearings were altered; (b) the  alterations in  the  tran‐
Nos. 10‐3842 & 11‐1797                                                  9

scripts  benefitted  DCFS’s  case  against  [her]  (c)  Magnabosco
was the only person who could have altered the transcripts;
and  (d)  Casady  and  Sosnowski  knew  Magnabosco  was
transcribing [Cooney’s] administrative hearings, and therefore
knew to contact [Magnabosco] specifically in order to alter the
official transcripts.” The flaws in her reasoning are obvious:
She  even  fails  to  argue  that  Casady,  Sosnowski,  and
Magnabosco  actually  agreed  to  alter  transcripts.  Instead,
Cooney asserts that there was knowledge and opportunity.
     No reasonable jury could infer from the record that Casady
and Sosnowski actually knew that Magnabosco would tran‐
scribe the challenged administrative hearings. Cooney reaches
her contrary conclusion by showing that Magnabosco was the
only person transcribing those hearings and that the completed
transcripts of the September 2006 hearings were ready by May
7,  2007.  The  first  defect  in  this  reasoning  is  the  lack  of  any
evidence indicating that Casady or Sosnowski had knowledge
that Magnabosco was the only person transcribing Cooney’s
administrative  hearings.  The  second  defect  is  that,  even
assuming such knowledge and opportunity, Cooney fails even
to argue that Casady and Sosnowski actually communicated
with  Magnabosco.  Rather,  Cooney  suggests  that  “there  is  a
possibility” that they could have contacted her. Because “vague
and conclusory allegations of the existence of a conspiracy are
not  enough  to  sustain  a  plaintiff’s  burden”  at  summary
judgment, Lewis, 677 F.3d at 332, or even to survive a motion
to dismiss, Fries v. Helsper, 146 F.3d 452, 458 (7th Cir. 1998), the
mere suggestion of such a possibility cannot defeat summary
judgment. Only speculation and conjecture could result in a
finding that the defendants conspired to deprive Cooney of her
10                                         Nos. 10‐3842 & 11‐1797

rights; this is not enough. See Williams v. Seniff, 342 F.3d 774,
785 (7th Cir. 2003) (“Although a conspiracy certainly may be
established by circumstantial evidence, we have stressed that
such  evidence  cannot  be  speculative.”);  cf.  Springer  v.
Durflinger, 518 F.3d 479, 484 (7th Cir. 2008) (“[A]ll the plaintiffs
have  to  go  on  is  a  collective  hunch  about  the  defendant’s
motives, which in itself will not survive a motion for summary
judgment.”).
   Cooney seems to suggest that a plaintiff claiming a § 1983
conspiracy need not prove an agreement of some form among
the defendants; she argues that “all that is required is that the
participants  share  a  ‘general  conspiratorial  objective.’”
Cooney’s Resp. & Reply Br. 5 (citing Hampton v. Hanrahan, 600
F.2d 600, 621 (7th Cir. 1979), rev’d in part, 446 U.S. 754 (1980)).
This  argument  reflects  an  ignorance  of  well‐established
principles  of  a  civil  conspiracy,  unsupported  by  Hampton.
Cooney  selectively  quotes  from  that  case  in  which  we  ex‐
plained:
          A civil conspiracy is a combination of two or
       more  persons  acting  in  concert  to  commit  an
       unlawful act, or to commit a lawful act by un‐
       lawful means, the principal element of which is an
       agreement  between  the  parties  to  inflict  a  wrong
       against or injury upon another, and an overt act
       that results in damage. 
          …  An  express  agreement  among  all  the
       conspirators is not a necessary element of a civil
       conspiracy.  The  participants  in  the  conspiracy
       must share the general conspiratorial objective,
Nos. 10‐3842 & 11‐1797                                          11

       but they need not know all the details of the plan
       designed to achieve the objective or possess the
       same motives for desiring the intended conspira‐
       torial result. 
Id. at 620–21 (emphasis added, internal quotations and citations
omitted).  Hampton  did  not  remove  the  requirement  of  a
conspiratorial agreement. Cooney’s suggestion to the contrary
would eliminate this principal element of a conspiracy.
    The district court was absolutely right: The record contains
no  evidence  that  Casady,  Sosnowski,  and  Magnabosco  con‐
spired to deprive Cooney of a federal right. This is aside from
the alleged discrepancies in the transcripts. Without proof of a
conspiratorial  agreement,  the  alleged  discrepancies  in  the
transcripts suggest at most negligence, on which § 1983 claims
cannot be founded. See, e.g., Loubser v. Thacker, 440 F.3d 439, 442
(7th Cir. 2006). 
    Cooney argues that a comparison of Magnabosco’s tran‐
scripts to the Fishman transcripts demonstrates that the former
were intentionally “altered” and that the district court improp‐
erly  weighed  the  evidence  in  concluding  otherwise.  Yet  no
reasonable  jury  could  infer  that  Magnabosco  intentionally
“altered” transcripts. At oral argument Cooney clarified that
her claim is not that the transcripts were altered—she has no
evidence of prior, unaltered versions of the transcripts—but
rather, that the hearings were erroneously transcribed. As the
district  court  found,  and  the  record  supports,  there  is  no
evidence  that  the  portions  of  the  transcripts  indicated  as
inaudible  to  Magnabosco,  who  transcribed  the  proceedings
from  the  microcassette  recordings,  were  in  fact  audible  to
12                                        Nos. 10‐3842 & 11‐1797

anyone else transcribing from the same recordings. The fact
that Magnabosco has no background in medical terminology
further supports the conclusion that alleged errors (whether
“inaudibles”  or  misheard  testimony)  in  her  transcripts  may
have been affected by her lack of knowledge. In no way does
it  raise  a  reasonable  inference  that  Casady  and  Sosnowski
directed Magnabosco to “alter” the transcripts, especially when
there is no evidence of any communication between them. 
     Cooney  suggests  that  an  independent  court  reporter
listened to the same tapes as Magnabosco and did not find any
of  the  recordings  inaudible,  but  she  is  comparing  apples  to
oranges.  She  is  relying  on  the  DiGiovanni  transcripts  of
different  hearing  dates  than  the  Magnabosco  transcripts  at
issue. While it may be true that the DiGiovanni transcripts of
prehearing dates also contained discrepancies when compared
to Magnabosco’s transcripts of the same prehearing dates, that has
no bearing whatsoever on the Magnabosco transcripts at issue.
(And we note that Cooney does not claim that Magnabosco’s
transcripts of the prehearing dates were “altered.”)
    Furthermore, while some of the discrepancies between the
Magnabosco  transcripts  and  Fishman  transcripts  may  have
benefitted DCFS’s case against Cooney, some of them did not.
For  example,  as  Cooney  admitted  in  her  response  to  the
defendants’  statement  of  undisputed  material  facts,  in  one
instance, Magnabosco’s transcript reads:
       MS. CASADY: When you refer to illness induced
       in [Cooney’s son], what illnesses are you refer‐
       ring to and induced by whom?
Nos. 10‐3842 & 11‐1797                                          13

       DR. ROSSITER: Well an example, the delusional
       disorder, (inaudible) …
Whereas Fishman’s transcript reads:
       Q. When you refer to illnesses that were induced
       in [Cooney’s son], what illnesses are you refer‐
       ring to and induced by whom?
       A. Well, for example, the first and most impor‐
       tant illness that I think was induced was a delu‐
       sional  state,  delusional  disorder  that  was  in‐
       duced by his mother and to a lesser extent his
       grandparents.
    And in some cases, the substance of the omitted witness
testimony that is favorable to Cooney is contained elsewhere
in the transcripts. For example, as again admitted by Cooney,
she  claims  that  Magnabosco  omitted  testimony  in  which  a
witness admitted to having no “expertise or medical training,”
in  order  to  bolster  the  witness’s  credibility;  however,  the
witness’s  preceding  testimony  is  accurately  reflected  in
Magnabosco’s transcript: 
       Q. You don’t have any medical background for
       doing this? 
       A. Absolutely not.
    As in the district court, Cooney tries to make much of the
fact that Magnabosco’s transcript indicates that a witness (Dr.
Paller)  testifying  about  her  son’s  lesions  used  the  term
“factitious”  (meaning  intentionally  produced),  whereas  the
Fishman  transcript  indicates  that  the  word  used  was  “ficti‐
tious” (false). Cooney alleges the transcript was “altered” to
14                                        Nos. 10‐3842 & 11‐1797

support  DCFS’s  claim  that  her  son  was  self‐inducing  his
injuries because of her influence. Yet Cooney has admitted that
Dr.  Paller  testified  that  although  he  didn’t  know  where  the
son’s  lesions  were  coming  from,  he  thought  that  “these  are
ulcers that either he or somebody else is inducing.”
    No reasonable jury could infer a conspiracy from the mere
fact of the discrepancies in the transcripts. This conclusion is
bolstered by the undisputed evidence that neither Casady nor
Sosnowski  ever  communicated  with  Magnabosco.  Because
Cooney  failed  to  produce  sufficient  evidence  from  which  a
reasonable jury could infer a conspiracy, the defendants were
entitled to judgment as a matter of law on the § 1983 claim.
And  because  she  had  insufficient  evidence  to  withstand
summary judgment on her § 1983 claim, she also had insuffi‐
cient evidence with respect to her claim for intentional inflic‐
tion  of  emotional  distress.  She  appears  to  acknowledge  as
much  in  her  briefs  on  appeal.  Therefore,  the  district  court
properly granted summary judgment to the defendants.
       B. The District Court Did Not Abuse Its Discretion in
           Denying Defendants’ Request for Fees, Costs, and
           Sanctions
    The defendants petitioned for attorneys’ fees under § 1988
and  Rule  11  sanctions.  Section  1988  provides  that  in  §  1983
actions “the court, in its discretion, may allow the prevailing
party … a reasonable attorney’s fee as part of the costs.” 42
U.S.C. § 1988(b). The statute commits the decision whether to
award attorneys’ fees to the district court’s sound judgment.
Khan v. Gallitano, 180 F.3d 829, 837 (7th Cir. 1999). We review
Nos. 10‐3842 & 11‐1797                                                 15

the  denial  of  fees  in  this  context  for  abuse  of  discretion,
although we review legal questions de novo. Id.
     Prevailing defendants may be awarded attorneys’ fees only
if the plaintiff’s “claim was frivolous, unreasonable, or ground‐
less,  or  if  the  plaintiff  continued  to  litigate  after  it  clearly
became so.” Christianburg Garment Co. v. EEOC, 434 U.S. 412,
422 (1978); see also Hughes v. Rowe, 449 U.S. 5, 14–15 (1980) (per
curiam) (applying Christianburg under § 1988). The plaintiff’s
action  must  be  groundless  or  without  foundation  (i.e.,
meritless), but “[t]he fact that a plaintiff may ultimately lose his
case is not in itself a sufficient justification for the assessment
of fees.” Hughes, 449 U.S. at 14. “There is a significant differ‐
ence between making a weak argument with little chance of
success … and making a frivolous argument with no chance of
success,” and “it is only the latter that permits defendants to
recover attorney’s fees” under § 1988. Khan, 180 F.3d at 837.
    When  considering  the  defendants’  petition  for  fees,  the
district court articulated the proper legal rules and concluded
that, although it “was an extremely close call,” Cooney’s claim
was not frivolous but simply meritless. Orlando‐Cooney, 2011
WL  995817,  at  *2.  The  court  acknowledged  that  the  only
evidence she had was the apparent discrepancies between the
transcripts, but it found that she “did engage in some, albeit
limited, investigation into this matter by engaging in a word‐
for‐word comparison of the two transcripts.” Id. The court also
rejected the defendants’ view that Cooney continued to litigate
after the case became frivolous once discovery was complete,
again finding that it was “a very close call.” Id.
16                                           Nos. 10‐3842 & 11‐1797

     The  defendants  raise  several  arguments  challenging  the
district court’s conclusion but they have conflated their § 1988
attorneys’ fees analysis with their Rule 11 sanctions analysis (as
they did in the district court). Nonetheless, it appears that they
identify  the  following  as  support  for  an  award  of  fees:  (1)
Cooney’s  reliance  on  a  comparison  of  the  transcripts  itself
shows  she  could  not  reasonably  believe  a  conspiracy  had
occurred because parts of the Fishman transcripts were more
damaging to her than the Magnabosco transcripts—i.e., the suit
is frivolous; (2) Cooney did not act pro se but instead had ghost
counsels’  help  throughout;  and  (3)  Cooney  has  a  history  of
filing frivolous suits against participants in the state custody
and DCFS proceedings.
    Cooney  responds  that  she  had  adequate  circumstantial
evidence  of  a  conspiracy,  but  just  not  enough  to  preclude
summary judgment, which she contests on appeal, see supra.
However, as discussed, the only “evidence” that she had to
prove  her  claim  was  the  inconsistencies  between  the  tran‐
scripts.  Yet  the  district  court  determined  that  Cooney’s
complaint was not frivolous. It also found that the defendants
offered  nothing  other  than  their  own  say‐so  to  show  that
Cooney filed the case to harass and harm them. Under similar
circumstances we have affirmed the denial of the defendants’
fee  petition.  In  Springer  v.  Durflinger,  518  F.3d  479  (7th  Cir.
2008),  parents  who  were  disgruntled  with  a  high  school
softball coach filed a § 1983 suit, alleging baseless First Amend‐
ment retaliation claims against a school district. Id. at 480. Even
though the parents “proffer[ed] no evidence whatsoever” of
retaliation, id. at 483, we affirmed the denial of the defendants’
fee petition: 
Nos. 10‐3842 & 11‐1797                                             17

        The  district  court  specifically  noted  that  the
        complaint was neither frivolous, nor brought in
        bad faith. If we were in the district court’s posi‐
        tion, considering the facts in the first instance, we
        may  well  have  come  to  a  different  conclusion
        regarding  an  award  of  attorneys’  fees.  It  may
        have been error—considering the deficiency of
        evidence—to  allow  this  case  to  proceed  to  the
        discovery phase in the first place. But given that
        the parents did make it to discovery, they cannot
        be  faulted  for  trying,  but  ultimately  failing,  to
        gather sufficient evidence of retaliation. 
Id. at 486.  
    Here, as in Springer, the district court found that Cooney’s
complaint was not frivolous and that the defendants had no
evidence of bad faith, and thus allowed the case to proceed to
discovery and summary judgment. If we were to decide the fee
issue in the first instance, we might have reached a different
conclusion  than  the  district  court.  (Indeed,  had  the  district
court decided to award attorneys’ fees, we doubt that decision
would  have  been  an  abuse  of  discretion.)  But  the  district
court’s decision should be accorded appropriate deference. The
district court presided over the case for a period of time from
the  pleading  stages  and  pretrial  discovery  up  to  summary
judgment and beyond. Its intimate involvement with the case
and parties positioned it well to make a thoughtful exercise of
discretion  regarding  the  defendants’  request  for  fees  (and
sanctions). And Cooney should not be faulted for proceeding
with her case once she was given the chance to do so with the
denial of the motions to dismiss. Cf. Nisenbaum v. Milwaukee
18                                           Nos. 10‐3842 & 11‐1797

Cnty., 333 F.3d 804, 809 (7th Cir. 2003) (“[Defendant] prevailed
at  trial,  and  the  magistrate  judge’s  decision  that  a  trial  was
essential precludes  any shifting of trial  costs back to  [plain‐
tiff].”). 
    Regarding Cooney’s less‐than‐pro‐se status, it seems that
she was aided by “ghost counsel” along the way. Cf. Cooney,
652 F. Supp. 2d at 956–57 (stating “that plaintiff—a non‐lawyer
representing herself—has done a commendable job fending off
defendants’  various  challenges,  responding  to  their  attacks
with  lucid  arguments  and  citations  to  pertinent  (and  often
persuasive) authorities”). Yet the defendants do not use this
assistance  to  support  any  argument  for  fees  or  sanctions;
rather,  they  assert  that  ghost  counsel  should  be  sanctioned
also. But § 1988 does not authorize an award of attorneys’ fees
against a party’s lawyers. Roadway Exp., Inc. v. Piper, 447 U.S.
752,  761  (1980).  As  for  Cooney’s  litigation  history,  she  may
have abused the system by filing many suits but the district
court  found  that  none  of  those  suits  were  frivolous.  This
conclusion  is  accorded  deference.  The  defendants  do  them‐
selves  a disservice  by arguing  that the decision in Cooney v.
Rossiter recognized that Cooney’s related claims “smack[ed] of
harassment.”  It  did  not.  The  decision  held  only  that  the
complaint did not meet the “high standard of plausibility.” 583
F.3d at 971. 
   As for Rule 11 sanctions, the purpose of Rule 11 is to deter
baseless filings in the district court. Cooter & Gell v. Hartmarx
Corp.,  496  U.S.  384,  393  (1990).  The  rule  is  not  a  fee‐shifting
measure—it  provides  only  that  a  court  may  impose  an
“appropriate  sanction” for a violation of Rule 11(b). Fed. R.
Civ.  P.  11(c)(1);  see  Bus.  Guides,  Inc.  v.  Chromatic  Commc’ns
Nos. 10‐3842 & 11‐1797                                              19

Enters., Inc., 498 U.S. 533, 553 (1991) (former version of Rule
11). The decision to grant or deny a motion for Rule 11 sanc‐
tions is within the sound judgment of the district court and will
be disturbed only where the court abuses its discretion. Mars
Steel Corp. v. Cont’l Bank N.A., 880 F.2d 928, 933 (7th Cir. 1989).
For the same reasons we affirmed the district court’s denial of
fees  under  §  1988,  we  affirm  its  decision  to  decline  Rule  11
sanctions. Moreover, the defendants fail to identify the specific
pleadings or filings that they contend violated Rule 11(b). This
provides another reason to affirm the district court’s exercise
of discretion in this case. 
       C. Rule 38 Sanctions
    However, the defendants’ request for Rule 38 sanctions is
a  different  matter.  “If  a  court  of  appeals  determines  that  an
appeal is frivolous, it may, after a separately filed motion or
notice from the court and reasonable opportunity to respond,
award just damages and single or double costs to the appel‐
lee.” Fed. R. App. P. 38. “Under Rule 38, we must first deter‐
mine if the appeal is frivolous, and if we find it is, we have
discretion to award sanctions or decline to do so.” Smeigh v.
Johns Manville, Inc., 643 F.3d 554, 565 (7th Cir. 2011) (citation
omitted). “An appeal is frivolous when the result is obvious or
when the appellant’s argument is wholly without merit.” Id.
(quotation and citation omitted). “When an appeal rehashes
positions that the district court properly rejected, or when it
presents arguments that are lacking in substance and ‘foreor‐
dained’ to lose, the appeal is frivolous.” Berwick Grain Co. v. Ill.
Dep’t  of  Agric.,  217  F.3d  502,  505  (7th  Cir.  2000)  (citations
omitted).
20                                         Nos. 10‐3842 & 11‐1797

    Cooney’s appeal is just such an appeal. She merely reargues
the arguments that the district court properly rejected. And she
does  so  despite  the  district  court’s  clear  warning  that  her
complaint teetered on the line separating the frivolous from the
meritless. Although Springer may preclude a finding that the
district  court  abused  its  discretion  here,  it  provides  ample
support for an award of sanctions under Rule 38. There, after
affirming the district court’s denial of fees and costs, we said: 
       [W]e are not at all sympathetic to the [plaintiffs’]
       appeal.  They  have  never  been  able  to  point  to
       one shred of evidence demonstrating retaliation.
       To insist that there is a genuine issue of material
       fact in this case is beyond the pale, and an appeal
       arguing as much is frivolous. … Appeals such as
       this not only bring the courts into disrepute but
       also  divert  scarce  judicial  time  from  other  liti‐
       gants who have serious claims or defenses.
Springer,  518  F.3d  at  486  (quotation,  citation,  and  alteration
omitted).
   Like the plaintiffs in Springer, Cooney “may have caught
one break from the district court, but we are not inclined to
give [her] another one.” Id. She has no evidence of a conspir‐
acy. We reiterate that had the district court decided to make an
award of attorneys’ fees to the defendants under § 1988, we
would not be inclined to find an abuse of discretion given the
record in this case.  
   Cooney  asserts  that  Fed.  R.  App.  P.  38  sanctions  are
inappropriate because the standard of review is de novo. A
similar argument was rejected in Smeigh, where the plaintiff’s
Nos. 10‐3842 & 11‐1797                                            21

arguments had been properly rejected by the district court yet
the plaintiff asserted the same arguments on appeal (nearly
verbatim): 
       Smeigh’s  counsel  responded  at  oral  argument
       that our review is de novo and he can raise the
       same arguments to this court as below and isn’t
       permitted  to  raise  new  arguments.  Although
       true, he certainly could have explained why the
       district  court’s  decision  was  erroneous—for
       example, he could have explained how Smeigh
       can  succeed  without  asserting  vicarious  liabil‐
       ity—or, if he has no explanation, he could have
       decided not to appeal his conversion claim. 
643  F.3d  at  566.  The  court  ultimately  declined  to  impose
monetary sanctions because, unlike Cooney’s appeal, Smeigh’s
case was “too close to the line”: “Smeigh raised a non‐frivolous
argument  (retaliatory  discharge)  on  appeal,  and  JM  had  to
expend only minimal effort in responding to Smeigh’s frivo‐
lous conversion claim.” Id.
    Rule  38  requires  that  the  party  seeking  sanctions  file  a
separate motion or that the court give notice and an opportu‐
nity to respond. Fed. R. App. P. 38. The defendants did not file
a separate motion; rather, they merely raised the issue in their
brief. The Advisory Committee Note accompanying Rule 38
states: “A statement inserted in a party’s brief that the party
moves for sanctions is not sufficient notice. … Only a motion,
the purpose of which is to request sanctions, is sufficient. If
there is no such motion, notice must come from the court.” Id.,
advisory committee’s note (1994 amendments). We do so here:
22                                       Nos. 10‐3842 & 11‐1797

We  order  Cooney  to  show  cause,  within  15  days  after  the
conclusion of this appeal, as to why she should not be required
under Rule 38 of the Federal Rules of Appellate Procedure to
pay  the  defendants’  costs  and  reasonable  attorneys’  fees  on
appeal.
III.   CONCLUSION
     We  AFFIRM  the  district  court’s  judgment  and  we  ORDER
Cooney to show cause why she should not be sanctioned for
filing this frivolous appeal.